                   Case 3:19-cv-00031-KRG Document 9 Filed 04/22/19 Page 1 of 1




 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF PENNSYLVANIA
 6

 7
     DIANE ST. CLAIR,
 8
                     Plaintiff,
 9
                                                    Case No.: 3:19-cv-00031-KRG
             vs.
JO
                                                    tpROPOSED) ORDER GRANTING
                                                    STIPULATION TO ARBITRATE
11
                                                    AND STAY ACTION
     CREDIT ONE BANK, N.A.,
12
                     Defendant.
13

14

15
                                             ORDER
16
             Having reviewed the parties' Stipulation to Arbitrate, and good cause having been
17
     shown, the Court hereby GRANTS the Stipulation and the case is stayed and all claims
18
     will be submitted to binding arbitration before JAMS pursuant to the parties' arbitration
19
     agreement.
20
             IT IS SO ORDERED.



                     r\\
21

22

23
     Dated         A                   °
                                  22 ) 2 I9
                                                        Honorable Kim R. Gibson
                                                        United States Senior District Judge
24

25




                                                 - 1-
